Citation Nr: 9907942	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to April 
1965, and records also indicated prior service in the U.S. 
Navy.  His service separation records showed a total of 20 
years, 7 months, and 7 days active service.

The instant appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi, which denied a claim for service 
connection for the cause of the veteran's death and a 
September 1998 RO decision which denied a claim for 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 1991).


REMAND

The appellant contends, in effect, that the veteran suffered 
multiple injuries in service, that these injuries caused him 
to have sickness and debilitation for the remainder of his 
life, and that they ultimately caused or significantly 
contributed to the cause of the veteran's death.  
Alternately, the appellant contends that the veteran was 
totally disabled due to his service-connected disabilities 
for many years prior to his death, and in fact had a 100 
percent service-connected disability rating at the time of 
death, and that as a consequence DIC benefits should be 
granted.

"The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death."  38 C.F.R. § 3.312(a) 
(1998).  "Contributory cause of death is inherently one not 
related to the principal cause."  38 C.F.R. § 3.312(c)(1) 
(1998).  "In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection."  Id.

Service-connected diseases or injuries 
involving active processes affecting 
vital organs should receive careful 
consideration as a contributory cause of 
death, the primary cause being unrelated, 
from the viewpoint of whether there were 
resulting debilitating effects and 
general impairment of health to an extent 
that would render the person materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal 
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

38 C.F.R. § 3.312(c)(3) (1998).

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.  

38 C.F.R. § 3.312(c)(4) (1998).

The veteran died on April [redacted] 1997, at a private hospital.  
According to the death certificate, the cause of death was 
amyotrophic lateral sclerosis (ALS).  No autopsy was 
performed.  At the time of his death, service connection was 
in effect for status post vagotomy and pyloroplasty secondary 
to duodenal ulcer and hiatal herniorrhaphy, rated 60 percent 
disabling; status post right shoulder dislocation, rated 20 
percent disabling; and status post residuals right inguinal 
herniorrhaphy, status post residuals left inguinal 
herniorrhaphy, residuals of a left wrist injury, scar from 
status post removal of basal cell carcinoma of the eyelids, 
and scar from laceration of the chin, all rated zero percent 
disabling.  A total rating based upon individual 
unemployability had been in effect since August 15, 1995.

The RO received a letter dated in June 1997 from the 
veteran's private physician who stated that "[the veteran's] 
previous problems with a prior surgery, where he was status 
post vagotomy and pyloroplasty, did indeed contribute to his 
demise due to the fact that this weakened him and limited his 
ability to respond to ALS."  In an August 1998 addendum to 
that letter the physician added, "[i]n my opinion [the 
veteran] would have lived longer if not for his stomach 
condition . . . ."

In response to the June 1997 letter, a VA medical opinion was 
requested as to whether the veteran's service-connected 
disabilities contributed to his death.  The opinion concluded 
"no" based on a review of articles that showed no 
relationship between ALS and vagotomy and pyloroplasty.  
Essentially, the VA opinion addressed the question of whether 
the service-connected disabilities were the primary cause of 
death, instead of responding to the question that had been 
asked, whether the service-connected disabilities were a 
contributory cause of death.  Thus, it is advisable for VA to 
further explore the possibility of a contributory connection 
between service-connected disabilities and the veteran's 
death.

The Board notes that, under 38 U.S.C.A. § 5103(a) (West 
1991), VA has a duty to notify claimants of the evidence 
necessary to complete their applications for benefits where 
their applications are incomplete.  The United States Court 
of Veterans Appeals (Court) has held that this duty includes 
a duty to notify claimants of the need to provide evidence 
relating to medical causation where the claimant has made 
statements indicating the existence of such evidence that 
would, if true, make the claim plausible.  See Robinette v. 
Brown, 8 Vet.App. 69, 77-80 (1995).

In the present case, the appellant contends that the 
veteran's death was hastened by his service-connected 
disabilities, particularly his status post vagotomy and 
pyloroplasty secondary to duodenal ulcer and hiatal 
herniorrhaphy.  In a written statement dated August 26, 1997, 
the appellant indicated that a Dr. Tina Neville did not 
believe that the veteran's rapid deterioration at the end of 
his life was solely due to ALS.  Under the Court's Robinette 
decision, this statement triggered VA's duty to specifically 
notify her of the need to submit documentary evidence of such 
an opinion.  Because she has not yet been given such notice, 
a remand is required.  38 C.F.R. § 19.9 (1998).

The Board notes that during the pendency of the current 
appeal, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") rendered 
several decisions specifically on the issue of entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).  
Weaver v. West, No. 96-667 (U.S. Vet. App. Feb. 25, 1999); 
Wingo v. West, 11 Vet. App. 307 (1998); Carpenter v. West, 11 
Vet. App. 140 (1998); Green v. Brown, 10 Vet. App. 111 
(1997).

In those decisions the Court determined, in pertinent part, 
that a surviving spouse may be entitled, pursuant to 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to receive DIC 
benefits as if the veteran's death were service-connected by 
demonstrating that the deceased veteran hypothetically would 
have been entitled to receive 100 percent disability 
compensation based on his service-connected disabilities at 
the time of death and for a period of 10 consecutive years 
immediately prior to death, though he was for any reason 
(other than willful misconduct) not in receipt of that 100 
percent compensation throughout that 10 year period.  Wingo 
v. West, 11 Vet. App. 307 (1998); 38 U.S.C.A. § 1318(b) (West 
1991); 38 C.F.R. § 3.22(a)(2) (1998).  The RO should consider 
the application of these precedent decisions in its 
determination of the DIC claim pursuant to this remand.

Accordingly, the case is remanded for the following:

1.  The appellant should be given the 
opportunity to submit a statement from 
Dr. Tina Neville indicating the existence 
of a medical relationship between the 
veteran's service-connected disabilities 
and his death.

2.  The RO should request that a VA 
physician provide a detailed opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
disabilities (including status post 
vagotomy and pyloroplasty secondary to 
duodenal ulcer and hiatal herniorrhaphy) 
either: (1) contributed substantially or 
materially to cause death; or (2) 
combined to cause death; or (3) aided or 
lent assistance to the production of 
death; or (4) whether, as a result of 
service-connected disabilities, there 
were debilitating effects and general 
impairment of health to an extent that 
rendered the veteran materially less 
capable of resisting the effects of ALS; 
or, (5) whether a service-connected 
disability(ies) was of such severity as 
to have a material influence in 
accelerating death.  The physician should 
provide complete rationales for all 
conclusions reached.

3.  The RO should readjudicate the 
appellant's claims, including considering 
Weaver v. West, Wingo v. West, Carpenter 
v. West, and Green v. Brown as regards 
entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 
1991).

If the claims are not allowed, the RO should provide the 
appellant and her representative with an appropriate 
supplemental statement of the case which includes a summary 
of additional evidence submitted, any additional applicable 
laws and regulations, and the reasons for the decision.  It 
should be indicated that she has a reasonable time to 
respond, and the case should be returned to the Board for 
further appellate consideration, if appropriate.

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

